Citation Nr: 0511589	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  00-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, 
claimed as prepyloric ulcerations and erosion, hernia, and 
gastroesophageal reflux disease (GERD), secondary to 
medications taken for a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office.  

A videoconference hearing was held in February 2005, with the 
veteran at the RO and the undersigned in Washington, DC, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  


FINDING OF FACT

The veteran has prepyloric ulcerations, which were likely 
caused or aggravated by his use of medications to treat a 
service-connected disability. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
stomach disorder was aggravated by or a result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.326 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). Given the favorable action taken below, however, the 
Board concludes that no further action pertinent to this 
appeal is required at this time.

II. Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including peptic ulcers, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. § §§ 3.307, 3.309 (2004). 

Beyond the above, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2004).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Generally, service connection requires: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case the veteran is service-connected for a left knee 
disorder.  He has reportedly been prescribed pain relief 
medications since he was discharged from service in 1975.  He 
contends that he has developed stomach problems and 
aggravated symptoms as a result of taking the medications 
prescribed for his service-connected left knee disorder.

The veteran's service medical records (SMRs) are negative for 
treatment of a GI disorder. 

The veteran submitted private treatment records from 
"S.C.R., M.D."  According to Dr. S.C.R.'s letterhead, he is 
a specialist in "Digestive Diseases and Gastrointestinal 
Endoscopy".  Dr. S.C.R.'s treatment records show that he has 
treated the veteran since at least 1994.  Dr. S.C.R. opined 
in a May 2002 letter that the veteran's GERD was aggravated 
by the nonsteroidal inflammatory drugs (NSAIDs) pain 
medication, which was necessary for the left knee disorder.  
The doctor felt that the reflux would continue.

The Board notes that the veteran does not contend, nor is 
there evidence of record to show, that the veteran had a 
peptic ulcer, with symptoms rising to a compensable level, 
within the first year after service.  

The post-service medical records clearly document a long 
history of treatment with NSAIDs, and Dr. S.C.R. reported 
that the veteran's GI-symptoms were due to his use of NSAIDs.  
Accordingly, service connection for stomach disorder, claimed 
as prepyloric ulcerations and erosion, hernia, and GERD, is 
granted.

The Board finds that the foregoing evidence favors the 
veteran's claim and there is no competent evidence of record 
contravening these findings. The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The opinion of Dr. S.C.R. is of great probative value.  He 
was the veteran's treating physician since at least 1994 and 
is, therefore, more familiar with the historic details of 
this medical case.  Dr. S.C.R.'s credentials as a specialist 
in gastrointestinal disorders are also persuasive.  The Board 
has considered the post-service evidence of record, to 
include the veteran's medical records and the veteran's 
testimony. There is no competent medical evidence of record 
that rebuts the foregoing evidence.  With resolution of doubt 
in favor of the veteran's claim, service connection for a 
stomach disorder on a secondary basis is granted.  38 C.F.R. 
§§ 3.102, 3.310 (2004).


ORDER

Service connection for a stomach disorder on a secondary 
basis is granted.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


